SHARP, W.,
concurring specially.
Green has filed a pro se petition for writ of habeas corpus seeking a belated appeal. Because his petition does not allege what counsel failed to do regarding the handling of his appeal, it is legally insufficient under Florida Rule of Appellate Procedure 9.141(c)(3)(F). That rule requires the petition include “the specific acts sworn to by the petitioner or petitioner’s counsel that constitutes the alleged ineffective assistance of counsel or basis for entitlement to belated appeal,” including whether petitioner requested counsel to proceed with the appeal. Additionally, petitioner must allege the request for an appeal was made to counsel in a timely manner. See, e.g., Farnam v. State, 746 So.2d 1248 (Fla. 1st DCA 1999).
Accordingly, I agree this petition for writ of habeas corpus for a belated appeal should be summarily denied, but without prejudice to file a legally sufficient petition under the rule and appropriate case law.